DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 2013/0089634, hereinafter Xu) in view of Xu et al. (US PGPub 2017/0296989, hereinafter Xu ‘989).
Regarding claim 1, Xu discloses a co-rotating dual speed multi-screw extruder (figure 1), comprising:
a barrel (figure 1, barrel 1), having an inner cavity and an opening (port 2); and
a screw combination (figure 7), being installed in the inner cavity of the barrel, and comprising a first screw (screw 15) and a second screw (screw 14), which co-rotating at different rotation speed (paragraph 0124), and the first screw and the second screw being intermeshed to create a meshing zone (see figure 7).
Xu is silent to the step structures as recited.  Xu ‘989 teaches a co-rotating extruder having a first and second screw (figure 9, screws 3 and 4) wherein a first step structure being arranged between a root diameter and a top diameter of the first screw (item 5 on screw 3), and a second step structure being arranged between a root diameter and a top diameter of the second screw (corresponding element on screw 4), the first step structure and the second step structure being meshed in the meshing zone in a staggered manner (see figure 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).
Regarding claim 2, Xu discloses the first and the second screws being arranged vertically or horizontally in the barrel (see figure 1) and the outer edges of the first screw and the second screw being tangent to an inner wall of the barrel (see figure 7).
Regarding claim 3, Xu discloses the first screw (figure 7, screw 15) having a single thread structure and the second screw (screw 14) having a two-tip thread structure.
Regarding claim 4, Xu discloses the first and second screw having the same outer diameter (see figure 7).
Regarding claim 5, Xu discloses a cross-sectional contour of the first screw (figure 7, screw 15) comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the first screw comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a cross-sectional contour of the second screw (screw 14) also comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the second screw also comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a number of the multiple curve arcs on the cross-sectional contour of the second screw is twice that of the multiple curve arcs on the cross-sectional contour of the first screw (as seen in figure 7); and the multiple curve arcs on the cross-sectional contour of the first screw are asymmetrical (see figure 7, first screw is not centrosymmetric), and the multiple curve arcs on the cross-sectional contour of the second screw are centrosymmetric (see figure 7).
Regarding claim 6, Xu discloses the rotation speed ratio of the first screw to the second screw being 2 (paragraph 0124).
Regarding claim 7, Xu is silent to the step structure.  Xu ‘989 is relied upon, as above, to teach the step structure, and further to teach the meshing zone comprises an upper meshing zone and a bottom meshing zone, and the first step structure and the second step structure are meshed in a staggered manner in the upper meshing zone (figure 9, item 5 and corresponding structure on screw 4); and the first step structure and the second step structure are meshed side-by-side in the bottom meshing zone (portion between item 5 corresponding structure on screw 4 in the vertical direction).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).
Regarding claim 8, Xu discloses the screw combination further comprises a third screw (figure 1); and a structure of the third screw is the same as that of the first screw or the second screw, and the first screw, the second screw and the third screw are meshed in a straight line (figure 2).
Regarding claim 9, Xu discloses the opening comprises a feed port (feeding port 2), an exhaust port (venting port 4) and a discharge port (discharge port 5).
Regarding claim 10, Xu discloses a processing method of a co-rotating dual speed multi-screw extruder, comprising:
rotating a first screw and a second screw co-rotationally at dual speeds to push materials forward in an inner cavity of a barrel (figure 7, paragraph 0124);
generating heat to melt the materials, by the rotating of the first screw and the second screw (paragraph 0054), and

realizing self-cleaning (paragraph 0001), by the first screw and the second screw wiping with each other.
Xu is silent to the step structures as recited.  Xu ‘989 teaches a co-rotating extruder having a first and second screw (figure 9, screws 3 and 4) wherein a first step structure being arranged between a root diameter and a top diameter of the first screw (item 5 on screw 3), and a second step structure being arranged between a root diameter and a top diameter of the second screw (corresponding element on screw 4), the first step structure and the second step structure being meshed in the meshing zone in a staggered manner (see figure 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).  It is noted that Xu ‘989 indicates that these structures would perform the steps of stirring, peeling, plasticizing, and elongating the materials as recited (paragraphs 0015-0019), meeting these steps of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106476242 discloses a co-rotating dual speed multi-screw extruder.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774